Citation Nr: 0731249	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-01 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1999 to 
April 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In January 2007, the Board remanded the 
veteran's claim for additional development.


FINDING OF FACT

The veteran's service-connected disability does not preclude 
him from securing and following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for assignment of TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through May 2005 and February 2007 notice 
letters, the veteran and his representative were notified of 
the information and evidence needed to substantiate the TDIU 
claim.  The notice included the criteria for assigning an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Although the complete notice was not 
provided until after the RO initially adjudicated the 
veteran's claim, the claim was properly re-adjudicated in 
June 2007, which followed the February 2007 notice letter.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the May 2005 and February 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters requested the veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
service-connected disability.  The veteran was also told to 
send in any evidence in his possession that pertained to the 
claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file.  Treatment 
records from the VA Medical Center (VAMC) in Muskogee, 
Oklahoma, including records from the associated outpatient 
clinic in Tulsa, Oklahoma have also been obtained.  
Additionally, in May 2007, the veteran was provided a VA 
examination in relation to his claim, the report of which is 
of record.  Furthermore, the veteran was afforded a hearing 
before the Board in May 2006, the transcript of which is also 
of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.

II. Analysis

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2007).  This is so, provided the unemployability is the 
result of a single service-connected disability ratable at 
60 percent or more, or the result of two or more service-
connected disabilities, where at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the veteran's only service-connected disability is 
lumbosacral strain, rated as 50 percent disabling.  As such, 
the veteran does not meet the criteria for consideration for 
entitlement to TDIU on a schedular basis because his 50 
percent rating does not satisfy the percentage requirements 
of 38 C.F.R. § 4.16(a).

Nevertheless, the veteran may be entitled to TDIU on an 
extra-schedular basis if it is established that he is unable 
to secure or follow substantially gainful employment as a 
result of the effect of his service-connected disability.  
38 C.F.R. § 4.16(b).  Consequently, the Board must determine 
whether the veteran's service-connected disability precludes 
him from engaging in substantially gainful employment (work 
that is more than marginal, which permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The fact that a veteran may be unemployed or has 
difficulty obtaining employment is not determinative.  The 
ultimate question is whether the veteran, because of service-
connected disability, is incapable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  An inability to work due to advancing age may not be 
considered.  38 C.F.R. §§ 3.341(a), 4.19 (2007).  In making 
its determination, VA considers such factors as the extent of 
the service-connected disability, and employment and 
educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

In his May 2004 application for benefits, the veteran 
reported that he worked as a truck loader operating a 
forklift for Whirlwind Building Components.  He stated that 
he last worked in June 2003 and that his back condition 
prevents him from working.  In a response to a request for 
employment information, the veteran's employer reported that 
the veteran last worked in July 2003 and his employment ended 
in March 2004.  The response indicates that the veteran was 
terminated for violating company policy.  An attached 
timesheet shows that he regularly worked over 40 hours per 
week while he was working for Whirlwind.  During his hearing, 
the veteran testified that he was denied employment by 
American Insulated Wire in January 2006.  He submitted a 
letter from that company indicating that the veteran would 
not be offered employment as a result of having a broken 
back.  The condition prohibited the veteran from lifting the 
necessary weight.  Additionally, the company reported that 
the veteran's prescribed medication was a factor in not 
hiring the veteran.

A review of the medical evidence reveals that the veteran has 
several disabilities for which he is not service connected.  
These include a brain tumor resection, deafness, seizure 
disorder, and a probable rotator cuff tear.  In a May 2004 
progress note from the Muskogee VAMC, a rheumatologist noted 
the veteran's recent brain resection, multiple injuries due 
to an industrial accident, and his service-connected back 
disability.  The rheumatologist stated that he did not think 
the veteran was employable.  In July 2004, the veteran 
underwent VA orthopedic examination in connection with the 
claim.  The examiner reported a history of a twisted back in 
the United States Navy and a recent vertebra fracture at 
work.  X-rays showed no abnormality and no evidence of 
fracture.  The veteran was diagnosed with lumbosacral strain.  
The examiner stated that the veteran had no functional loss 
to mild functional loss as a result of pain.

In an August 2004 note, the same VA rheumatologist gave the 
opinion that the veteran was one hundred percent unemployable 
as of that time.  However, the rheumatologist did not 
specifically link the unemployability to the veteran's 
service-connected lumbosacral strain.  That disability was 
included in a list together with brain tumor resection, 
deafness due to cancer resection, secondary seizure disorder 
due to brain cancer, and multiple injuries due to industrial 
accident with probable rotator cuff tear.

In September 2004, a VA physician from rehabilitation 
medicine addressed the veteran's employability.  He diagnosed 
the veteran with chronic low back pain with a healed left 
lateral transverse fracture; seizure disorder secondary to 
left parietal oligodendroglioma; status-post left craniotomy 
for tumor with left ear deafness; short attention span with 
low anger threshold and some cognitive deficit; and right 
shoulder contracture with rotator cuff imbalance.  The 
physician reported that the veteran had a vocational 
background of law enforcement, firefighting, emergency 
medical technician, automobile mechanic, welding, and 
construction.  The veteran reported an interest in hunting 
and that he had hunted recently.  A career in taxidermy was 
discussed.  The physician primarily referenced the veteran's 
anger and attention span when he gave the opinion that the 
veteran was probably not employable.  The physician added 
that he would not count the veteran out on the possibility of 
retraining.  In October 2004, the veteran underwent VA 
orthopedic examination.  The examiner diagnosed the veteran 
with chronic low back pain with L4 fracture with arthritis.  

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in May 2007 in order to obtain a medical opinion 
addressing the question of whether the veteran is rendered 
unemployable solely as a result of his service-connected 
lumbar spine disability.  Another opinion was necessary 
because previous medical opinions addressed the veteran's 
employability in relation to all his disabilities, including 
his nonservice-connected disabilities.

After reviewing the claims file and examining the veteran, 
the May 2007 examiner stated that the veteran had a history 
of painful lumbosacral spine but he declined to provide a 
diagnosis.  The examiner noted that recent x-ray reports and 
a MRI were basically normal regarding deformity of the lumbar 
spine.  The veteran reported that he had not been working.  
Although the veteran had limited range of motion of his 
lumbar spine, the examiner stated that range of motion was 
difficult to evaluate without speculation because the veteran 
appeared to be exaggerating his symptoms.  He stated that the 
symptoms of pain were not consistent with the radiological 
findings.  Based on that information, the examiner stated 
that the veteran's painful lumbosacral spine condition does 
not render him unable to secure or follow substantially 
gainful account.

The Board finds that the May 2007 VA examination report 
contains the most probative medical opinion with respect to 
the veteran's TDIU claim.  In previous medical opinions, 
examiners referenced multiple nonservice-connected 
disabilities when addressing the question of employability.  
As noted above, unemployability must be as a result of only 
service-connected disabilities.  Thus, the opinions that the 
veteran is unemployable as a result of service-connected and 
nonservice-connected disabilities are less probative than the 
May 2007 opinion.  The May 2007 examiner focused solely on 
the veteran's service-connected lumbar spine disability and 
concluded that it did not prevent the veteran from obtaining 
substantially gainful employment.  Moreover, the May 2007 
examiner reviewed the claims file, examined the veteran, and 
assessed corresponding radiographic and imaging reports.  
Accordingly, the Board finds that the veteran has not been 
rendered unemployable as a result of service-connected 
disability.  To the extent the veteran's lumbosacral strain 
affects the veteran's employment, the assigned schedular 
rating for that disability compensates the veteran for such 
impairment.  Thus, referral for extra-schedular consideration 
is not appropriate.  Therefore, TDIU is not warranted.

For all the foregoing reasons, the Board finds that the claim 
for TDIU must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


